              Case 2:20-cv-00992-RSM Document 20 Filed 04/12/21 Page 1 of 4




 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    STEVEN JAMES KRIER,                               CASE NO. C20-992 RSM-BAT

 9                   Petitioner,                        ORDER ON OBJECTIONS TO REPORT
             v.                                         AND RECOMMENDATION
10
      ADAM FORTNEY,
11
                     Respondent.
12

13          This matter is before the Court for consideration of the Report and Recommendation

14   (“R&R”) of United States Magistrate Judge Brian A. Tsuchida recommending that this action be

15   dismissed with prejudice and that a Certificate of Appealability (“COA”) be denied. Dkt. #17.

16   Petitioner objected to the R&R and additionally sought to amend his petition or to have his claims

17   dismissed without prejudice. Dkt. #19. Having reviewed the matter, the Court dismisses

18   Petitioner’s claims with prejudice.

19          State pre-trial detainee Steven James Krier filed a 28 U.S.C. § 2254 Petition seeking

20   release from his confinement in the Snohomish County Jail. Dkt. #8. However, Petitioner was

21   subsequently released from the custody of the Snohomish County Corrections Bureau and

22   transported to King County where he is now held in the custody of the King County Department

23   of Adult and Juvenile Detention (“DAJD”).         Dkt. #17 at 2.     Noting this and additional

24   deficiencies, the Court ordered Petitioner to show cause why his Petition for release from

     ORDER – 1
               Case 2:20-cv-00992-RSM Document 20 Filed 04/12/21 Page 2 of 4




 1   Snohomish County was not moot, whether he had properly exhausted state court remedies prior

 2   to filing this action, and why his Petition should not be dismissed with prejudice. Dkt. #14.

 3          After receiving Petitioner’s responses to the Court’s show cause orders,1 Judge Tsuchida

 4   entered a R&R. Dkt. #17. Therein, Judge Tsuchida noted that Petitioner’s § 2254 Petition was

 5   more properly considered as a 28 U.S.C. § 2241 Petition because Petitioner had not yet been

 6   convicted of a state crime and concluded that Petitioner had not exhausted his state court

 7   remedies with regard to his detention by King County DAJD, as required for the Court to consider

 8   Petitioner’s § 2241 claims. Id. at 5–6. The R&R also noted that the Court could no longer grant

 9   the relief Petitioner sought in his Petition because he was no longer held by Snohomish County

10   and concluded that Petitioner’s claims related to Snohomish County were therefore moot. Id. at

11   6–7. Lastly, the R&R advised that no COA should issue as jurists of reason could not disagree

12   on the Court’s resolution of the matter. Id. at 8.

13          Petitioner’s objections to the R&R do not dissuade the Court from following the

14   recommendation of Judge Tsuchida. Petitioner does not demonstrate factual or legal error in the

15   R&R. See Dkt. #19. Further, Petitioner all but concedes that the circumstances of his case have

16   changed, and that dismissal is warranted. While Petitioner makes valiant efforts to save his

17   claims, it is clear that Petitioner is mainly concerned with assuring that his ability to bring future

18   actions is not compromised. See generally id. Petitioner’s most relevant requests, then, are for

19   leave to amend his Petition or to have his claims dismissed without prejudice so that he may

20   pursue them at a later time. While the Court appreciates the concern, Petitioner does not convince

21   the Court that any such relief is necessary.

22

23   1
      Judge Tsuchida actually issued two orders to show cause, one before the Court knew that
     Petitioner had been released from Snohomish County, Dkt. #10, and one after, Dkt. #14.
24
     Petitioner responded to both. Dkts. #15 and #16.

     ORDER – 2
              Case 2:20-cv-00992-RSM Document 20 Filed 04/12/21 Page 3 of 4




 1          Petitioner’s claims related to his ongoing detention in Snohomish County have certainly

 2   been mooted by his release from Snohomish County’s custody. Habeas claims related to that

 3   period of detention are therefore moot and properly dismissed with prejudice.2 Habeas claims

 4   related to Petitioner’s detention in King County were not before the Court and the Court has not

 5   addressed the legal merits of any such claims. Petitioner indicates his belief that his transfer to

 6   King County was due to him missing a court date while he was in custody in Snohomish County,

 7   that his King County detention will now cause him to miss court dates in Snohomish County,

 8   and that King County and Snohomish County will ping-pong him back and forth, holding him

 9   indefinitely. Dkt. #19. But Petitioner’s single instance does not yet demonstrate that this is the

10   case. As a result, his habeas claims as to his detention in King County are not related to his

11   habeas claims related to his detention in Snohomish County and amendment of Petitioner’s

12   Petition is not appropriate.

13          Lastly, the Court agrees with the R&R that Petitioner should be denied a COA.

14   Reasonable jurists could not “disagree with this Court’s evaluation of [Petitioner’s] habeas

15   claims” and would not “conclude that the issues presented deserve encouragement to proceed

16   further.” Dkt. #17 at 8. Petitioner may seek further relief from the United States Court of Appeals

17   for the Ninth Circuit.

18          Accordingly, having reviewed the R&R, Petitioner’s objections thereto, and the

19   remainder of the record, the Court finds and ORDERS that:

20       1. The Court ADOPTS the Report and Recommendation (Dkt. #17).

21       2. Petitioner’s objections (Dkt. #19) are DENIED.

22
     2
       To perhaps assuage Petitioner’s fears, the Court is not aware of any authority indicating that the
23
     factual circumstances related to Petitioner’s Snohomish County detention, to the extent relevant
     to future claims Petitioner may bring, are affected by dismissal of Petitioner’s legal habeas claims
24
     related to this period of his Snohomish County detention.

     ORDER – 3
            Case 2:20-cv-00992-RSM Document 20 Filed 04/12/21 Page 4 of 4




 1     3. Petitioner’s habeas petition (Dkt. #8) is DISMISSED with prejudice and issuance of a

 2        Certificate of Appealability is DENIED.

 3     4. The Clerk is DIRECTED to send copies of this Order to the parties.

 4

 5        DATED this 12th day of April, 2021.

 6

 7

 8                                              A
                                                RICARDO S. MARTINEZ
 9                                              CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 4
